W & H Equities, LLC v Odums (2017 NY Slip Op 04164)





W & H Equities, LLC v Odums


2017 NY Slip Op 04164


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2013-10465
 (Index No. 27661/09)

[*1]W & H Equities, LLC, respondent, 
vMarvin Odums, appellant, et al., defendants.


Marvin Odums, Brooklyn, NY, appellant pro se.
The Solferino Law Firm, P.C., Garden City, NY (Thomas P. Solferino of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marvin Odums appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated May 6, 2013, which denied his motion for recusal, to vacate a judgment of foreclosure and sale dated August 2, 2011, and to set aside the foreclosure sale held pursuant thereto.
ORDERED that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the appellant's motion which sought recusal, as the appellant failed to set forth any proof of bias or prejudice on the part of the court which would have warranted recusal (see Sassower v Gannett Co., Inc., 109 AD3d 607, 609; Daniels v City of New York, 96 AD3d 895, 895; see also Judiciary Law § 14).
Further, the appellant failed to establish any grounds for vacating the judgment of foreclosure and sale dated August 11, 2011, or to set aside the foreclosure sale held pursuant thereto (see W & H Equities LLC v Odums, 113 AD3d 840; see also CPLR 5015[a]). Accordingly, the Supreme Court properly denied those branches of the appellant's motion which were to vacate the judgment and sale.
The appellant's remaining contentions are without merit.
MASTRO, J.P., CHAMBERS, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court